 CLAUSSEN BAKING COMPANY111employees,'guards, and all supervisors as defined in the Act, constitute an appropriateunit for the purpose of collective bargaining within the meaning of Section 9(b)of the Act.4.TheUnion was on July 19, 1960, and,at all times thereafter,has been and isthe exclusive representative of all the employees in the aforesaid unit for the purposeof collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing on April 3, 1961, and at all times thereafter,to bargain collectivelywith the Union as the exclusive representative of all its employees in the aforesaidappropriate unit, the Employer has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a) (5) of the Act, as amended.6.By the aforesaid refusal to bargain,the Employer has interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 of theAct and has engaged in and is engaging in unfair labor practices within the meaningof Section 8(a) (1) ofthe Act, asamended.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Claussen Baking Company,PetitionerandLocal 15-A, Retail,Wholesale andTobacco Workers,affiliated with Retail,Whole-sale and Department Store Union,AFL-CIO.Case No. 11-RM-71.November 9, 1961SECOND SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF THIRD ELECTIONPursuant to a Supplemental Decision, Order, and Direction of Sec-ond Election i issued by the Board on May 4, 1961, a second electionby secret ballot was conducted on May 26,1961, under the direction andsupervision of the Regional Director for the Eleventh Region, amongthe employees in the unit found appropriate.After the election, theparties were furnished a tally of ballots which showed that of approxi-mately 61 eligible voters, 61 valid ballots were cast, of which 30 ,werefor and 31 against the Union. On June 1, 1961, the Union filed timelyobjections to conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, Series 8, theRegional Director conducted an investigation of the objections andthereafter issued and duly served upon the parties his report on ob-jections, in which he recommended that the objections be overruledand that the results of the election be certified.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has considered the Union's objections, the RegionalDirector's report, the Union's exceptions, and the entire record in thiscase, and concludes, for reasons indicated below, that objection No. 1raises material and substantial issues affecting the election results.1Not published in NLRB volumes134 NLRB No. 10. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner excepted,inter alia,to the Regional Director's recom-mendation that its objection No. 1 be overruled.In that objection thePetitioner alleged that the election was interfered with by the conductof A. R.Rakoske, Jr., a sanitation department leadman, who stoodnear the polls and urged employees to vote against the Petitioner whileJ. K. Brandenberg,plant operation manager, and L. R. Welcker, salessupervisor,stood nearby.It is uncontroverted that Rakoske talked with several newly hiredemployees as they were on their-way to the polls and that he urgedthem to vote against the Petitioner.This conduct occurred within 15feet of the entrance to the polling place and it continued for about15 minutes.About midway through the 1-hour polling period theBoard agent learned of this conduct and asked Rakoske to discontinueit.At the same time, the Board agent observed Plant Manager Brand-enberg and Sales SupervisorWelcker conversingsome farther dis-tance away from the polling place and requested them to leave. TheBoard agent's requests were complied with.The Regional Director concluded that although Rakoske was en-gaged in electioneering,it could not be attributed to the Employer,and that such conduct did not interfere with the conduct of the elec-tion.We disagree.It is the province of the Board to safeguard itselections from conduct which inhibits the free choice of the voters,and the Board is especially zealous in preventing intrusions upon theactual conduct of its elections.In furtherance of this responsibilitythe Board prohibits electioneering at or near the polls 2Here, the electioneering occurred within approximately 15 feet ofthe polls and the Board agent requested its discontinuance.We aresatisfied that it occurred at or near the polls in violation of the Board'srules.'Furthermore,we note that the electioneering occurred for asubstantial part of the 1-hour polling-period,involved several voters,and could have affected the election results if it swayed but one voter.In the circumstances,without assessing culpability therefor, we areof the opinion that the electioneering here engaged in by Rakoskewas of such a nature that it inhibited the exercise of free choice andtherefore constitutes a basis for setting aside the election.Accord-ingly, we shall set aside the election and order that a new one beconducted'[The Board set aside the election.][Text of *Direction of Third Election omitted from publication.]2 The Board's election notices specifically enjoin such conduct3 Clearly, the fact that the electioneering was engaged in by a nonsupervisory leadinan,who was one of the eligible voters, does not render it any less a violation of the rule.4 In view of our action herein,we find it unnecessary to pass on the Petitioner's otherexceptions